CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-024, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that BARRY W. HOROWITZ of EAST BRUNSWICK, who was admitted to the bar of this State in 1986, and who thereafter was suspended from the practice of law for a period of three months by Order of the Court filed July 23, 2004, and who remains suspended at this time, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (client communication), RPC 5.5(a) (practicing law while ineligible), RPC 8.1 (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that BARRY W. HOROWITZ is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that BARRY W. HOROWITZ continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *5858.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.